EXHIBIT 10.29

AMENDMENT NO. 3 TO TERM LOAN AGREEMENT AND AMENDMENT NO. 1 TO SUBORDINATED
GUARANTY AND SECURITY AGREEMENT

This AMENDMENT NO. 3 TO TERM LOAN AGREEMENT AND AMENDMENT NO. 1 TO SUBORDINATED
GUARANTY AND SECURITY AGREEMENT (this “Amendment”) is entered into as of
November 16, 2007 by and among BURLINGTON MORELOS, S.A DE C.V., a Mexican stock
limited liability corporation (the “Borrower”), the other Credit Parties
signatory hereto, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation,
for itself and as Agent, and the other Lenders signatory hereto. Unless
otherwise specified herein, capitalized terms used in this Amendment shall have
the meanings ascribed to them in to the Guaranty and Security Agreement (as
hereinafter defined).

R E C I T A L S:

WHEREAS, Borrower, the Agent and the Lenders entered into the Term Loan
Agreement dated as of December 29, 2006 (as amended, supplemented, restated or
otherwise modified from time to time, the “Term Loan Agreement”);

WHEREAS, in connection with the Term Loan Agreement, the other Credit Parties
and the Agent entered into the Subordinated Guaranty and Security Agreement
dated as of December 29, 2006 (as amended, supplemented, restated or otherwise
modified from time to time, the “Guaranty and Security Agreement”);

WHEREAS, the parties to the Term Loan Agreement and Guaranty and Security
Agreement have agreed to a limited waiver and amendment to the Term Loan
Agreement and Guaranty and Security Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1 Amendments to the Term Loan Agreement.

1.1 Section 1.59 of the Term Loan Agreement is hereby amended and restated in
its entirety to read as follows:

“‘Guarantor’ means each of the U.S. Affiliates, each Subsidiary Guarantor, and
each other entity that becomes party to the Subsidiary Guaranty or the Affiliate
Guaranty and Security Agreement after the date hereof.”

1.2 Section 1.141 of the Term Loan Agreement is hereby amended and restated in
its entirety to read as follows:

“‘U.S. Affiliates’ means each of Parent, ITG Holdings, Inc., Burlington
Industries LLC, Carlisle Finishing LLC, Cone Denim LLC, Cone Jacquards LLC,
Automotive Safety Components International, Inc., Safety Components Fabric
Technologies, Inc., International Textile Group Acquisition Group LLC, WLR Cone
Mills IP, Inc., Cone Acquisition LLC, Cone International Holdings, Inc.,
Burlington International Services Company, Apparel Fabrics



--------------------------------------------------------------------------------

Properties, Inc., BI Properties I, Inc., Burlington Apparel Services Company,
BILLC Acquisition LLC, Burlington Worldwide, Inc., ASCI Holdings Mexico (DE),
Inc., ASCI Holdings Czech (DE), Inc., ASCI Holdings Germany (DE), Inc., ASCI
Holdings UK (DE), Inc., ASCI Holdings Asia Pacific (DE), LLC, Cone
Administrative and Sales LLC, Cone Denim White Oak LLC, Cliffside Denim LLC,
Burlington Industries IV LLC, Burlington Industries V LLC, Cone International
Holdings II, Inc., BWW CT, Inc., Valentec Wells, LLC and each other entity
organized under the laws of the United States that becomes party to the
Affiliate Guaranty and Security Agreement after the date hereof.”

1.3 Section 10.10(a) of the Term Loan Agreement is hereby amended and restated
in its entirety to read as follows:

“(a) any Guarantor from its guaranty of any Obligation if all of the Equity
Interests of such Guarantor owned by any Credit Party are sold or transferred in
a transaction permitted under the Loan Documents (including pursuant to a waiver
or consent), to the extent that, after giving effect to such transaction, such
Guarantor would not be required to guaranty any Obligations pursuant to
Section 6.12 or any other Loan Document; and”

2 Amendments to the Guaranty and Security Agreement.

2.1 The first paragraph of the Guaranty and Security Agreement is hereby amended
to add the following new sentence thereto at the end of such paragraph:

“As used herein, the terms “Grantor,” “Guarantor” and “Guarantors” shall
(i) exclude any Grantor and/or Guarantor that has been released as a Grantor
and/or Guarantor under this Agreement in accordance with Section 10.10 of the
Credit Agreement effective on and after the date any such Grantor and/or
Guarantor is released in accordance with such Section, and (ii) include any
Subsidiary of any Grantor and/or Guarantor that has been added as a Grantor
and/or Guarantor under this Agreement in accordance with Section 8.6 on and
after the date any such Grantor and/or Guarantor is added in accordance with
such Section.”

2.2 Section 1.1 of the Guaranty and Security Agreement is hereby amended to add
the following defined terms in the proper alphabetical order:

“‘ASCI Credit Party’ means each of Automotive Safety Components International,
Inc., ASCI Holdings Mexico (DE), Inc., ASCI Holdings U.K. (DE), Inc., ASCI
Holdings Asia Pacific (DE), Inc., ASCI Holdings Germany (DE), Inc., ASCI
Holdings Czech (DE), Inc., Automotive Safety Components International
Verwaltungs GmbH, Automotive Safety Components International GmbH and Co. KG and
Automotive Safety Components International Limited.

‘ASCI Transfer Date’ has the meaning specified in Section 2.8.

‘First Amendment’ means that certain Amendment No. 3 to Term Loan Agreement and
Amendment No. 1 to Subordinated Guaranty and Security Agreement dated as of
November 16, 2007, by and among Borrower, the other Credit Parties, Agent and
the other Lenders signatory thereto.

 

2



--------------------------------------------------------------------------------

‘New Narricot’ means a newly formed entity into which Narricot Industries LP
will contribute certain assets in accordance with the Permitted Reorganization
Transactions.

‘Permitted Reorganization Transactions’ means a series of transactions effected
by ITG among itself and certain of its Subsidiaries and BST and its subsidiaries
as described in the step plan dated November 1, 2007 entitled “ITG Legal Entity
Realignment” prepared by Ernst & Young, attached to the First Amendment as
Schedule D as such step plan may be modified from time to time so long as in the
case of any such modification that is materially adverse to the Lenders, the
Required Lenders approved such modification.”

2.3 Article II of the Guaranty and Security Agreement is hereby amended to add
the following new Section 2.8 immediately following Section 2.7:

“Section 2.8. Addition or Release of Grantors and Other Credit Parties. (a) Upon
written notice by ITG to the Agent made on the effective date of the transfer
(the “ASCI Transfer Date”) of the Shares of Automotive Safety Components
International, Inc. by ITG pursuant to the Permitted Reorganization
Transactions, all of the ASCI Credit Parties shall be automatically and
immediately released from all of their obligations as Credit Parties (including,
without limitation, as a “Grantor” or otherwise) hereunder and under all of the
other Loan Documents and all Liens held by the Agent for the benefit of the
Secured Parties on any Collateral of any ASCI Credit Party shall be
automatically and immediately released (except with respect to any Share or
Stock Equivalents in New Narricot received by ITG in connection with the
Permitted Reorganization Transactions).

In connection with the foregoing, the Agent shall (A) provide to ITG on the ASCI
Transfer Date (so long as ITG has provided the Agent at least five days advance
notice of the proposed ASCI Transfer Date (or such shorter period of time as the
Agent shall agree)) the Lien releases and terminations and other documents
listed on Schedule A to the First Amendment, (B) return to ITG the Shares or
Stock Equivalents or other physical collateral held by the Agent listed on
Schedule B to the First Amendment and (C) take such other action as is
reasonably requested by ITG to give effect to the releases contemplated pursuant
to this Section. Each of the Secured Parties hereby authorizes and directs the
Agent to take any and all such action.

(b) On or prior to the ASCI Transfer Date, New Narricot will execute and deliver
or cause to be delivered to Agent the documents and instruments listed on
Schedule C to the First Amendment, including a joinder agreement in accordance
with Section 8.6 pursuant to which it will become a “Grantor” hereunder.”

3 Representations and Warranties. In order to induce Agent and the Lenders to
enter into this Amendment, the Borrower and each other Credit Party represents
and warrants to Agent and each Lender (which representations and warranties
shall survive the execution and delivery of this Amendment), that:

(a) the execution, delivery and performance by each Credit Party of this
Amendment has been duly authorized by all necessary corporate and partnership
action and this Amendment is a legal, valid and binding obligation of such
Credit Party enforceable against such Credit Party in accordance with its terms;
and

 

3



--------------------------------------------------------------------------------

(b) upon the effectiveness of this Amendment, all of the representations and
warranties contained in the Term Loan Agreement and in the other Loan Documents
(other than those which speak expressly only as of an earlier date) are true and
correct in all material respects on and as of the date of the effectiveness of
this Amendment after giving effect to this Amendment and the transactions
contemplated hereby.

4 Conditions to Effectiveness. This Amendment shall be effective on the date
when it shall have been duly executed and delivered by Borrower, each other
Credit Party hereto, Agent and the Lenders.

5 Miscellaneous.

 

  5.1 Effect; Ratification.

(a) Except as specifically set forth above, the Term Loan Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed. Without limiting the generality of the foregoing, each
Credit Party (other than the ASCI Credit Parties) reaffirms its guaranty of the
Obligations and the Liens securing those guaranties, notwithstanding the release
of the guaranties and Liens granted by the ASCI Credit Parties.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or any Lender under
the Term Loan Agreement or any other Loan Document, nor constitute amendment of
any provision of the Term Loan Agreement or any other Loan Document, except as
specifically set forth herein. Upon the effectiveness of this Amendment, each
reference in the Term Loan Agreement and the Guaranty and Security Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of similar import
shall mean and be a reference to the Term Loan Agreement or the Guaranty and
Security Agreement, as applicable, as amended hereby.

(c) Each Credit Party acknowledges and agrees that the amendments and waivers
set forth herein are effective solely for the purposes set forth herein and that
the execution and delivery by Agent of this Amendment shall not be deemed
(i) except as expressly provided in this Amendment, to be a consent to any
amendment, waiver or modification of any term or condition of the Term Loan
Agreement or of any other Loan Document, (ii) to create a course of dealing or
otherwise obligate Agent or Lenders to forbear, waive, consent or execute
similar amendments under the same or similar circumstances in the future, or
(iii) to amend, prejudice, relinquish or impair any right of Agent or Lenders to
receive any indemnity or similar payment from any Person or entity as a result
of any matter arising from or relating to this Amendment.

5.2 Counterparts and Signatures by Fax. This Amendment may be executed in any
number of counterparts, each such counterpart constituting an original but all
together one and the same instrument. Any party delivering an executed

 

4



--------------------------------------------------------------------------------

counterpart of this Amendment by fax shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment.

5.3 Severability. In case any provision in or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

5.4 Loan Document. This Amendment shall constitute a Loan Document.

5.5 GOVERNING LAW. THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL, IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

BORROWER: BURLINGTON MORELOS, S.A DE C.V. By:  

/s/ Neil W. Koonce

Name:   Neil W. Koonce Title:   Vice President By:  

/s/ Gary L. Smith

Name:   Gary L. Smith Title:   Director

 

[Signature Page to Amendment to Term Loan Agreement and Subordinated Guaranty
and Security Agreement]



--------------------------------------------------------------------------------

OTHER CREDIT PARTIES:

INTERNATIONAL TEXTILE GROUP, INC.

CONE JACQUARDS LLC

CARLISLE FINISHING LLC

APPAREL FABRICS PROPERTIES, INC.

BURLINGTON APPAREL SERVICES COMPANY

BURLINGTON INDUSTRIES V, LLC

BWW CT, INC.

CLIFFSIDE DENIM LLC

CONE ADMINISTRATIVE AND SALES LLC

CONE INTERNATIONAL HOLDINGS II, INC.

INTERNATIONAL TEXTILE GROUP
ACQUISITION GROUP LLC

BURLINGTON INDUSTRIES LLC

WLR CONE MILLS IP, INC.

CONE DENIM LLC

BI PROPERTIES I, INC.

BURLINGTON INTERNATIONAL SERVICES COMPANY

BURLINGTON INDUSTRIES IV, LLC

BURLINGTON WORLDWIDE INC.

BILLC ACQUISITION LLC

CONE DENIM WHITE OAK LLC

CONE INTERNATIONAL HOLDINGS, INC.

CONE ACQUISITION LLC

By:  

/s/ Gary L. Smith

Name:   Gary L. Smith Title:   EVP and CFO of each of the entities listed above

 

[Signature Page to Amendment to Term Loan Agreement and Subordinated Guaranty
and Security Agreement]



--------------------------------------------------------------------------------

VALENTEC WELLS, LLC

ASCI HOLDINGS GERMANY (DE), INC.

ASCI HOLDINGS ASIA PACIFIC (DE), LLC

ASCI HOLDINGS CZECH (DE), INC.

ASCI HOLDINGS U.K. (DE), INC.

ASCI HOLDINGS MEXICO (DE), INC.

AUTOMOTIVE SAFETY COMPONENTS INTERNATIONAL, INC.

SAFETY COMPONENTS FABRIC
TECHNOLOGIES, INC.

AUTOMOTIVE SAFETY COMPONENTS
INTERNATIONAL LIMITED

By:  

/s/ Stephen B. Duerk

Name:   Stephen B. Duerk Title:                        of each of the entities
listed above

 

[Signature Page to Amendment to Term Loan Agreement and Subordinated Guaranty
and Security Agreement]



--------------------------------------------------------------------------------

AGENT AND LENDERS:

GENERAL ELECTRIC CAPITAL CORPORATION,

as the Agent and a Lender

By:  

/s/ John Garvey

Title:   Its Duly Authorized Signatory

 

[Signature Page to Amendment to Term Loan Agreement and Subordinated Guaranty
and Security Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director By:  

/s/ David B. Julie

Name:   David B. Julie Title:   Associate Director

 

[Signature Page to Amendment to Term Loan Agreement and Subordinated Guaranty
and Security Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, NA, as a Lender By:  

/s/ John Yankauskas

Name:   John Yankauskas Title:   Sr. Vice President

 

[Signature Page to Amendment to Term Loan Agreement and Subordinated Guaranty
and Security Agreement]